Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-16, 18-20 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 15-16, 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomforde et al.  US Pub. No. 2019/0071298 (“Tomforde”)
Regarding claim 1, Tomforde discloses a system [see fig. 1], comprising:
a data processing system [system server 150] configured to enable a first entity to control dispensing of a consumable provided in a package [beverage source system 105];
[0057] The beverage system server 150 may be in communication with each beverage source system 105 and configured to send indications to the microcontroller 115, whereby the valve is controlled. 

[0058] The beverage system server 150 may authorize a customer. The beverage system server 150 may also associate with the authorized customer an optically viewable passive identifier. The beverage system server 150 may also send an indication that a flow valve 125 fluidly coupled to the beverage should be activated. 

[0070] The tablet communicates with the beverage system server 200 to determine whether the customer is allowed access to the beverage source.  If the customer has access to the beverage source, the microcontroller operates the flow valve to allow access to the beverage.  As the customer dispenses the beverage, the flow meter sends the beverage amount data (and any other relevant information such as time of dispensing) to the beverage system.


wherein the package is portable [see system 105];
wherein a valve [solenoid flow valve 125] is physically integrated with the package [see system 105];
[0028] FIG. 1 shows an example of a schematic block diagram of a beverage dispensing system 100 in accordance with aspects of the present disclosure. The example shown includes beverage dispensing system 100, which may include a plurality of beverage source systems 105, one dispensing system for each beverage source 110. Each beverage source system 105 includes a beverage source 110, a computer microcontroller 115, a flow meter 120, a solenoid flow valve 125, a tap valve 130, and a computing device 135 (e.g., a tablet). The computer microcontroller 115 (e.g., ARDUINO.RTM.) is operatively coupled to the smart tablet computing device 135 (e.g. 7'' or 8'' android tablet). The microcontroller 115 is in communication with a beverage system server 150. The microcontroller 115 controls the operation of other hardware (the flow valve 125, and flow meter 120). 

If the value is off (deactivated), then no flow of beverage is possible. 

an Internet-of-Thing (IoT) device [microcontroller 115] directly associated and integrated with the package and the valve [see fig. 1]; and
wherein the IoT device [microcontroller 115] is directly communicatively coupled with the data processing system using a wireless communications technology.
[0034] As previously described, each beverage source system 105 is in communication with the beverage system server 150. Wired or wireless communication may be used. The beverage system server 150 includes one or more processors, storage devices, memory 165, networking modules, and Application Programming Interfaces (APIs) 160 and/or or other software suitable for communicating between and implementing the beverage system processes. In some embodiments the beverage system server 150 comprises AWS.RTM. lambda serverless technology with backend logic written as lambda functions. In some embodiments, an Artificial Intelligence (AI) module 198 may be included in the beverage source server 150. The AI module 198 uses artificial intelligence to provide additional data analytics and/or applies artificial intelligence to other aspects of the beverage dispensing system 100. 

Regarding claim 2, Tomforde discloses first entity is a producer of the consumable [see fig. 4-12].

Regarding claim 3, Tomforde discloses the consumable is beer, and wherein the package is a beer key [see par. 0032].
Regarding claim 4, Tomforde discloses wherein the IoT device further comprises a valve [125]; wherein the IoT device is adapted to control the package by selecting an operating state for the valve; wherein a first operating state for the valve is an open valve state; and wherein a second operating state for the valve is a closed valve state [par. 0057, 0058, 0070].  

Regarding claim 7, Tomforde discloses the consumable data comprises at least one of environmental data, location data, consumption data, and transactional data [see fig. 1 to 12].
Regarding claim 15, Tomforde discloses a device [100 see fig. 1] for controlling dispensing of a consumable comprising:
a valve [125] physically integrated with a package [105] containing a consumable [Beverage source 110]; 
wherein the package is portable [see fig. 1 and par. 0032];
an Internet-of-Thing (IoT) device [a computer microcontroller 115] integrated with the valve and the package and further comprising:
a processor [see par. 0043] configured to control an operating state of the valve;
wherein the valve, when in an open state, allows dispensing of the consumable from the package;
wherein the valve, when in a closed state, prohibits dispensing of the consumable from the package;
[0030] The flow valve 125 is positioned between the beverage source 110 (e.g. a beer keg) and the manually activated tap valve 130 (e.g. a beer tap) downstream. If the electrically controlled flow valve 125 is activated by the microcontroller 115, then the electrically controlled valve is open, and beverage flow is possible. If the value is off (deactivated), then no flow of beverage is possible. 

a communications device configured to communicatively couple the IoT device with a data processing system [150 – see fig. 1; par. 0034]; and 
see discussion in claim 1 above, fig. 1, 13, and 15].
Regarding claim 16, Tomforde discloses wherein the consumable is beer; wherein the package is a beer keg [par. 0032 - beverage containers/dispensers may be referred to in the specification (such as beer/kegs/beer taps)]; and wherein the valve is attached to outlet of the beer keg [see fig. 1].
Regarding claim 18, Tomforde discloses the device further configured to receive consumable data and communicate the consumable data to the data processing system [see fig. 4-12].
Regarding claim 19, Tomforde discloses the consumable data comprises at least one of environmental data, location data, consumption data, and transactional data [see fig. 4-12].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomforde as applied to claim 1 and 7 above, and further in view of Jones.
As per claim 8, Tomforde teaches the beverage database 175 stores data regarding the beverages sources, such as type, location, pricing, beverage characteristics, brewery, etc. The beverage database 175 is in communication with the beverage system server 150 and may be updated via the administrative portal 170 [par. 0037].
 [0036] An administrative portal 170 is in communication with the beverage system server 150.  The Administrative portal 170 includes a user interface and applications for receiving user input, transferring data to and from the beverage system server 150 and displaying/managing the system items and parameters.  Exemplary screen shots of the administrative portal 170 user interface are shown in FIGS. 4-12.  The administrative portal 170 may be used by employees to view system information, change system information, view diagnostics, track point-of-sale (POS) transactions, manage inventory, and other administrative activities.  The administrative portal 170 obtains and sends information via the beverage system server 150.  For example, the administrative portal 170 receives beverage information from the beverage database 175 via the beverage system server 150.  The administrative portal 170 is described further below in FIGS. 4-12.  

Tomforde does not expressly teaches updates to location data for the package and wherein the location data for the package varies with time.  
Jones teaches a liquid product distribution network includes a keg distribution monitoring and reporting apparatus for operation in association with a tap handle flow monitoring and reporting apparatus.  Specifically, Jones teaches a radio transmitter [16; see further fig. 8 and 11] is configured to capture consumable data regarding the consumable [beer] and communication the consumable data to a data processing system wherein the consumable data 
[0101] FIG. 1 shows distribution network 10 which may be considered to begin at keg 14 section 12, where kegs 14 and either a sensor and radio transmitter 16 may operate either alone or in conjunction with a below-explained and described tap handle flow monitoring and reporting apparatus. Note that the description of FIG. 1 in the presently disclosed embodiment may apply to a sensor and radio transmitter 16 positioned on a keg 14 or, as will be described more fully below, may apply to a tap handle flow monitoring and reporting apparatus. Sensor and radio transmitter 16 and a tap handle flow monitoring and reporting apparatus here disclosed may perform similar functions for monitoring, controlling and optimizing flow of products in a distribution network, such as a beer distribution network. Thus, sensor and radio transmitter 16 and the below-described tap handle flow monitoring and reporting apparatus may operate in coordination or separately. These initial aspects of the present description, accordingly, will focus on sensor and radio transmitter 16. Thereafter, a more detailed description of the tap handle flow monitoring and reporting apparatus will follow. So, both sensor and radio transmitter 16 and the structure and function of the herein described tap handle monitoring and reporting apparatus are within the scope of the inventions of this disclosure. 

[0105] Server section 52 provides interface between distribution network 10 and the Internet 54. Using server computers 52, server section 52 makes accessible to distribution network 10 all the applications data and other resources that may be on the Internet and as may be applicable to the operation of distribution network 10. 

[0106] Reporting/marketing/sales (RMS) section 58 provides accounting and management functions via mobile device 60, which may be any one of mobile devices 38, 40, or 42. In addition, computers such as desktop or a mainframe computers 62 may interface with distribution network 10 by communication with server section 52. Using our RMS section 58, breweries 20, distributors 64, vendors 30, and consumers 66 may benefit from the operation of distribution network 10. 
[0109] Distribution network 10 software permits automatically reporting the location of each keg 14, as well as the state and/or the state of the contents of each keg 14, as well as the state and position of each handle. In many applications, keg 14 state/content tracking is more important than just keg 14 location. For example, in the brewing industry, keg 14 may go from "Empty" to "Filled With IPA" to "IPA at Distributor" to "IPA at Customer" to "IPA on Tap at Customer" to "Empty at Customer", etc. Distribution network 10 software automatically detects and updates the known state of the contents of each keg 14, as follows. 

[0110] Example events that may influence the transition of state include: entering or exiting a geographic region; arriving near or departing from a stationary reader 36; receiving an input event from a related system; sensors on radio transmitter 14 itself; etc. Kegs 14 have wireless radio transmitters 16. The location of radio transmitter 16 on keg 14 may be at a variety of locations on keg 14, as may be more advantageous for sensor readings, accuracy of calculations 

[0118] Radio transmitter 16 takes advantage of available connection points. If stationary reader 36 or mobile device 38 is nearby, radio transmitter 16 will default to communicate with that device. However, if neither is nearby, radio transmitter 16 may choose to upgrade communication to Wi-Fi. However, if Wi-Fi is not available either, radio transmitter 16 may choose to upgrade communication to cell data. In this way, communication is escalated to more expensive mediums only when required.  

[Read further par. 0119-0122].

At the time of the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the system of Tomforde with the consumable data comprises updates to location data for the package and wherein the location data for the package varies with time of Jones.  The motivation for doing so would has been, as suggested by Jones, updates to location data for the package enables optimization and efficiency in the delivery, pickup, and tracking of kegs 14 and/or keg 14 content. Tracking of kegs 14 and detailed knowledge of keg 14 contents makes possible automatic restaurant menu changes, automatic stock ordering, data for supplier manufacturing forecasts, automatic marketing and advertising messages, automatic and real-time inventory in warehouses and storage areas such as cold rooms, automatic check-in and check-out of containers, and optimization of replenishment delivery schedules and/or routing [par. 0114].
Regarding claim 12, Tomforde teaches the transactional data includes payment information provided by a consumer of the consumable [see fig. 4 and 18; par. 0031].
Regarding claim 13, Tomforde teaches the IoT device is configured to control an operating state of a valve based upon the payment information provided by the consumer [par. 0062, 0069-0070, 0076].
par. 0075 - user's identification having been checked by authorized personnel, such as to verify that the user is of legal age for consuming alcoholic beverages].

Claim(s)  9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomforde as applied to claim 1 and 7 above, and further in view of Libby.
Regarding claim 9, Tomforde teaches consumable data indicates beverages sources, such as type, location, pricing, beverage characteristics, brewery, etc. [par. 0037].  Tomforde does not expressly teach consumable data indicates a current temperature of the package.
Libby teaches another beverage dispensing apparatus that control beverage dispensing and configure to send and receive data through access points.  Specifically, Libby teaches consumable data indicates a current temperature of the package [par. 0042, 0048].
[0042] The node 102 can also be configured to transmit reporting data and/or diagnostic data in response to detection of a specified system condition. For example, the node 102 can be configured to transmit reporting and/or diagnostic data in response to determining that the node 102 has less than a threshold amount of free memory, that a temperature of the fluid being dispensed by the node 102 is outside of a specified temperature range, that a pressure of the fluid at the node is outside of a specified acceptable pressure range, that a valve or a flow meter is malfunctioning, that a beverage container (e.g., a keg) is empty or near empty (i.e., contains less than a specified amount of fluid), or that other system conditions exist. When the node 102 transmits data in response to detection of a system condition, the node 102 can also transmit the data and/or an alert message (e.g., to a user device 104) using e-mail, short message service (SMS), or another form of data communication.

 Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have combined the teachings of the cited references because they both directed to the method and system for dispensing beverages (beer).  Libby’s teaching 
Regarding claim 10, Libby teaches wherein the IoT device is configured to select an operating state of a valve based on the current temperature of the consumable [par. 0063].
Regarding claim 11, Libby teaches wherein the IoT device is directly associated with the consumable by directly measuring the current temperature of the consumable [par. 0042, 0048, 0063].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomforde in view of Jones and Libby.
Regarding claim 20, Tomforde teaches an process for monitoring and controlling dispensing of beer from a beer key, comprising:
directly associating and integrating an Internet-of-Thing (IoT) device [115] with a portable package for a consumable [105 of fig. 1];
[0028] FIG. 1 shows an example of a schematic block diagram of a beverage dispensing system 100 in accordance with aspects of the present disclosure. The example shown includes beverage dispensing system 100, which may include a plurality of beverage source systems 105, one dispensing system for each beverage source 110. Each beverage source system 105 includes a beverage source 110, a computer microcontroller 115, a flow meter 120, a solenoid flow valve 125, a tap valve 130, and a computing device 135 (e.g., a tablet). The computer microcontroller 115 (e.g., ARDUINO.RTM.) is operatively coupled to the smart tablet computing device 135 (e.g. 7'' or 8'' android tablet). The microcontroller 115 is in communication with a beverage system server 150. The microcontroller 115 controls the operation of other hardware (the flow valve 125, and flow meter 120). 

wherein the consumable is beer and the package is a beer keg [par. 0032];
continually monitoring a location of the IoT device [par. 0035, 37; fig. 11];
monitoring an operating condition of the IoT device [par. 0037, 0039; see fig. 4];
see fig. 12];
when the security condition indicates the IoT device is not secure, configuring a valve physically integrated with the IoT device and connected to an outlet of the beer keg into a closed state;
[0040] One or more employee mobile devices 194 running a beverage administration application may be in communication with the beverage system server 150 to allow an employee to set up an account for a customer, take payment from a customer, and control beverage access. The beverage dispensing system 100 is configured to communicate with mobile customer devices 194 running a customer mobile app. The mobile app is configured to send and receive information to/from the beverage system server 150 that allows the customer to set up an account, make payments, and control beverage access. The system integrates custom software and a custom hardware configuration. 

[0050] Each beverage source system 105 may include a beverage source 110, a valve for dispensing the beverage source 110 and a microcontroller 115 configured to control the valve. Beverage source system 105 may be an example of, or include aspects of, the corresponding elements described with reference to FIGS. 2 and 3. Beverage source system 105 may include beverage source 110, microcontroller 115, flow meter 120, flow valve 125, tap valve 130, and computing device 135.

[0051] The microcontroller 115 may be an example of a controller configured to compare the user identifier to at least one of the records to determine if the user identifier matches the user identifier field for the at least one record, and for reading a beverage allocation from the beverage allocation field for the at least one record in the event the user identifier matches the user identifier field for the at least one record. 

[0058] The beverage system server 150 may authorize a customer. The beverage system server 150 may also associate with the authorized customer an optically viewable passive identifier. The beverage system server 150 may also send an indication that a flow valve 125 fluidly coupled to the beverage should be activated. 

[0075] A typical installation would be at a bar, with 20 to 70 "automated beer taps" installed on one long wall (i.e. an automated "beer dispensing wall"), with beer taps spaced 6 to 8 inches apart. The beer taps are user activated to operate independently of one another, but are controlled by the custom software and hardware to operate under controlled circumstances. In other words, a flow input device, such as a smart tablet computing device or other touchscreen device, at each tap, may be used to activate a flow valve for the tap in the event the user is authorized to dispense the beverage. Circumstances under which the user is authorized to dispense the beverage, for example, include the user's identification having been checked by authorized personnel, such as to verify that the user is of legal age for consuming alcoholic beverages, 


monitoring at least one condition for at least one of the consumable and the portable package [see fig. 4 to 12];
wherein the at least one condition is at least one environmental condition; and determining whether a task has been requested and completed;
wherein the task is at least one of:
approving dispensing of the consumable to a consumer [par. 0070]; 
processing transactional data for a dispensing of the consumable [par. 0076, 0078]; 
opening the valve to allow dispensing of the consumable; and 
closing the valve to cease dispensing of the consumable [see fig. 2, 13, 15, 16].
[0067] The customer device 194 may receive user input via a user interface of a wireless device. The customer device 194 may also send wirelessly a request to a remote beverage system server 150 for access to the beverage source 110. The customer device 194 may also receive wirelessly an indication from the beverage system server 150 in response to the request, wherein the indication indicates whether access to the beverage source 110 is authorized. The customer device 194 may also perceptibly indicate to a human user of the wireless device with the wireless device the indication. Customer device 194 may include customer application 196. 

[0070] The tablet communicates with the beverage system server 200 to determine whether the customer is allowed access to the beverage source. If the customer has access to the beverage source, the microcontroller operates the flow valve to allow access to the beverage. As the customer dispenses the beverage, the flow meter sends the beverage amount data (and any other relevant information such as time of dispensing) to the beverage system. 

[0076] The access to dozens of beer taps, each of which is hooked up to a different brand/keg of beer, allows customers to self-serve themselves a beverage of their choice in an amount of their choice. Each beer tap is capable of measuring the amount of beverage dispensed (measured in, for example, 10.sup.th of an ounce increments or 100.sup.th of an ounce increments), and each beer tap can, in accordance with some variations, have a different price per ounce associated (for example, Tap #17 might have a price of 50.0 cents per ounce, whereas Tap #38 might have a price of 60.0 cents per ounce). Hence, if a customer dispenses 4.0 ounces of a specific beer on then the customer will have just added $2.40 to their bill--payment for which they will have preauthorized, and for which the user will pay, such as on a credit or debit card or on a cardless payment system, when they check out. 


Tomforde does not teach wherein the location of the IoT device varies over time;
Jones teaches wherein the location of the IoT device varies over time [see discussion in claim 8 above].
Tomforde does not teach monitoring the IoT device for an alarm condition.
Libby teaches another beverage dispensing apparatus that control beverage dispensing and configure to send and receive data through access points.  Specifically, Libby teaches monitoring the IoT device for an alarm condition.
[0042] The node 102 can also be configured to transmit reporting data and/or diagnostic data in response to detection of a specified system condition. For example, the node 102 can be configured to transmit reporting and/or diagnostic data in response to determining that the node 102 has less than a threshold amount of free memory, that a temperature of the fluid being dispensed by the node 102 is outside of a specified temperature range, that a pressure of the fluid at the node is outside of a specified acceptable pressure range, that a valve or a flow meter is malfunctioning, that a beverage container (e.g., a keg) is empty or near empty (i.e., contains less than a specified amount of fluid), or that other system conditions exist. When the node 102 transmits data in response to detection of a system condition, the node 102 can also transmit the data and/or an alert message (e.g., to a user device 104) using e-mail, short message service (SMS), or another form of data communication.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have combined the teachings of the cited references because they both directed to the method and system for dispensing beverages (beer).  Libby’s teachings of monitoring the IoT device for an alarm condition would help further improve/maintain the quality of the beverage.  Thus, improve sales.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. No. 2015/0325075 to Jones teaches a system for managing beverage sales and inventory, and for enabling customers to pour their own beverages while preventing shrinkage is disclosed. The system enables a user to access a beverage from a beverage dispenser by presenting a beverage-pour tracking device. The beverage dispenser can prevent a user from accessing the beverage without the beverage-pour tracking device. Further, the system can confirm whether the user is permitted to access the beverage dispenser before enabling the user to access the dispenser.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115